Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Objection
At ¶ [0001] of the specification, cure the phrase “alleviate the some of the need . . .” by deleting the term “the”, if that is the intended scope.  Please check the specification for all similar errors.

Claim objections
Claims 3-7 are objected to for relying upon a rejected base claim, but would be allowable where rewritten in independent format.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 8-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1, 2, 8-20 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed to modifying a neural network architecture by changing its shape (i.e., “adapting the neural network [architecture] for other tasks”).  This is a long standing commercial practice previously performed by humans (e.g., network architects, programmers, etc.) based on various factors, manually and via mental steps (see, ¶ [0003] of the specification, “rely on human-designed neural network architectures”).  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or generally instruct an artisan to apply it (the method) across generic computing technology. A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., an electronic representative, mobile electronic device, computer processor, the number of sampling layers, branches, functions, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.
Where traversing, Applicant must point to an innovative concept offered by the present invention that does not have a manual or mental counterpart (i.e., a step not previously performed by the human brain), or the extraneous limitations that provide significantly more than the abstract idea of reshaping a neural network architecture based on one or more parameters.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, and 9-19 are rejected under 35 U.S. C. § 103 as being unpatentable over US 10,970,441 to Zhang et al., in view of US 2017/0161640 to Shamir.
With respect to Claims 1, 10, and 17, Zhang teaches a system comprising memory and server device (FIGS. 28, 29), a non-transitory computer-readable medium (col 38, ln 20-30) storing instructions thereon, and a method of morphing configured, when executed by at least one processor, cause a computing device to: initialize a neural network comprising a plurality of sampling layers (see, “layers” and “sampling” throughout) and a plurality of network weights (see “weights” throughout); provide a neural network shaping mechanism for at least one sampling layer of the neural network, the neural network shaping mechanism comprising a learnable scaling factor (col 30, ln 5-50) between a sampling rate of the at least one sampling layer and an additional sampling function based on input to the at least one sampling layer (col 5, ln 20, “sampling rate”); jointly learn the scaling factor (col 30) and the plurality of network weights based on a dataset (col 5, ln 65-col 6, ln 45; FIG. 14; col 2, ln 45-50, datasets as inputs); and shape an architecture of the neural network (Abstract) by combining the first and second sampling branches to modify the sampling rate of the at least one sampling layer of the neural network based on the learned scaling factor (col 18, ln 60-col 19, ln 5; col 30). 
Zhang fails to teach the first and second sampling branches and additional sampling function as recited in the amendment.  Shamir discusses the need to train machine learning models based on particular datasets of labeled data, including first and second sampling branches or passes [0074].  So as to allow the input to propagate through the layers of the nodes via the functions. [0003]  It would have been obvious to one of ordinary skill in the art to modify Zhang to include a monotonic function scaling mechanism so as to help train a machine learning model and aid in propagation of input.
With respect to Claims 2 and 14, Zhang teaches wherein the additional sampling function comprises an identity function. (col 39, ln 1-20)
With respect to Claim 9, Zhang teaches provid[ing] the neural network shaping mechanism for the at least one sampling layer of the neural network by providing a plurality of neural network shaping mechanisms for the plurality of sampling layers of the neural network, the plurality of neural network shaping mechanisms comprising learnable scaling factors (col 30) between sampling rates of the plurality of sampling layers and additional sampling functions based on input to the plurality of sampling layers. (col 25, ln 49- col 26, ln 9)
With respect to Claim 11, Zhang teaches wherein the at least one server device is further to cause the system to learn the scaling factor (col 30) while jointly learning the plurality of network weights based on the output feature maps by iteratively modifying the scaling factor (col 30) and the plurality of network weights based on a loss function. (col 11, ln 36-50)
With respect to Claim 12, Zhang teaches wherein the at least one server device is configured to cause the system to: determine a first sampling factor for the at least one sampling layer and a second sampling factor for the additional sampling function; and generate the output feature maps further based on the first sampling factor and the second sampling factor. (see, sampling, scaling factor throughout)
With respect to Claim 13, Zhang teaches wherein the at least one server device is configured to cause the system to determine that the at least one sampling layer comprises either an up-sampling layer or a down-sampling layer based on the first sampling factor. (col 8, ln 57-67, non-uniform sampling teaches this)
With respect to Claim 15, Zhang teaches wherein the at least one server device is configured to cause the system to: generate, using an interpolation layer of the neural network shaping mechanism, interpolated feature maps based on the output feature maps; and learn the scaling factor (col 30) and the plurality of network weights based on the output feature maps by learning the scaling factor and the plurality of network weights based on the interpolated feature maps. (col 13, ln 20-40)
With respect to Claim 16, Zhang teaches wherein the at least one server device is configured to cause the system to provide, within the interpolation layer of the neural network shaping mechanism, a scaling function comprising the scaling factor (col 30).
With respect to Claim 18, Zhang teaches wherein each neural network shaping mechanism from the one or more neural network shaping mechanisms comprise a learnable scaling factor between a sampling rate of a sampling layer and an additional sampling function based on input to the sampling layer. (col 30)
With respect to Claim 19, Zhang teaches wherein at least one sampling layer from the sampling layers of the neural network comprises an up-sampling layer. (col 8, ln 57-67, non-uniform sampling teaches this)

Claim 8 is rejected under § 103 as being unpatentable over Zhang in view of Shamir, and further in view of US 2020/0314827 to GE et al.
With respect to Claim 8, the combination of Zhang and Shamir fails to expressly teach, but GE teaches wherein combining the first and second sampling branches to modify the sampling rate of the at least one sampling layer of the neural network based on the learned scaling factor comprises combining parameters associated with the at least one sampling layer and parameters associated with the additional sampling function via element-wise addition based on the learned scaling factor. ([0143], element-wise addition)  GE discusses the need to facilitate signal space mapping for higher dimension signal spaces and a resultant architecture that executes this higher-dimensional mapping. [0006-07]  It would have been obvious to one of ordinary skill in the art to modify Zhang to include the use of element-wise addition to combine parameters as taught in GE.

Claim 20 is rejected under § 103 for being unpatentable over Zhang in view of Shamir, and further in view of US 2017/0046616 to Socher et al.
With respect to Claim 20, the combination of Zhang and Shamir fails to expressly teach, but Socher teaches wherein at least one sampling layer from the sampling layers of the neural network comprises a pooling layer. (“pooling layers” taught throughout, e.g., [0043])  Socher discusses the need for large amounts of training data in order for convolutional neural network architectures to learn and perform. [0006]  It would have been obvious to one of ordinary skill in the art to modify Zhang to include pooling layers in order to better train networks and aid learning and performance.

Response to remarks
Applicant’s remarks submitted on 9/9/2022 have been considered, but are not persuasive where objections/rejections are maintained.  Under § 101, the claim amendments add first and second sampling branches and an additional sampling function.  But using multiple sampling iterations have been performed by humans in the past.  The number of sampling layers is a matter of design choice.  Where traversing, Applicant is asked to point to a method step with no human analogue (i.e., an innovative concept not previously performed by the human brain).  It is noted that a neural network seeks to emulate the human brain.  The invention seeks to apply a shaping mechanism to an automated machine learning (AutoML), much in the same way humans have done in the past.
As per the prior art rejections, the claim amendment to the independent claims necessitate a new combination, such that Applicant’s remarks directed to Zhang alone are moot.  The rejections of Claim 3 and dependents are withdrawn, upon further consideration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J JACOB/Examiner, Art Unit 3696